UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7387


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

QUADRICK MONTRELL EVERETTE, a/k/a Quat,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever, III,
Chief District Judge. (4:10-cr-00043-D-1; 4:12-cv-00168-D)


Submitted:   January 23, 2014             Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Quadrick Montrell Everette, Appellant Pro Se. Jennifer P. May-
Parker,   Assistant  United   States  Attorney,   Raleigh, North
Carolina; William Glenn Perry, OFFICE OF THE UNITED STATES
ATTORNEY, Greenville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Quadrick       Montrell          Everette     seeks      to     appeal     the

district court’s order denying relief on his 28 U.S.C. § 2255

(2012) motion.           The order is not appealable unless a circuit

justice    or    judge    issues    a   certificate          of   appealability.       28

U.S.C. § 2253(c)(1)(B) (2012).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El      v.    Cockrell,       537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Everette has not made the requisite showing.                          Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense    with    oral     argument        because    the   facts    and     legal




                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3